Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
February 3, 2014 to the Credit Agreement referenced below is by and among
HERBALIFE INTERNATIONAL, INC., a Nevada corporation (the “Company”), HERBALIFE
LTD., a Cayman Islands exempted company incorporated with limited liability
(“Holdings”), HERBALIFE INTERNATIONAL LUXEMBOURG S.À.R.L., a Luxembourg private
limited liability company, having its registered office at 16, avenue de la
Gare, L-1610 Luxembourg, having a share capital of EUR 25,000, registered with
the Luxembourg trade and companies register under number B 88.006 (“HIL” and,
together with the Company and Holdings, the “Borrowers” and, each a “Borrower”),
each Lender party hereto and BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer.

W I T N E S S E T H

WHEREAS, the Borrowers, certain Lenders and Bank of America, as Administrative
Agent, Swing Line Lender and L/C Issuer, are party to that certain Credit
Agreement dated as of March 9, 2011, as amended and restated pursuant to that
certain First Amendment to Credit Agreement dated as of July 26, 2012 (the
“Credit Agreement”); and

WHEREAS, the Borrowers have requested that the “Required Lenders” under and as
defined in the Credit Agreement approve certain amendments and modifications, as
further described herein, to the Credit Agreement; and

WHEREAS, the Required Lenders have approved the amendments and modifications to
the Credit Agreement requested by the Borrowers, as set forth in this Amendment.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the conditions and upon the terms
set forth in this Amendment, and in reliance upon the representations and
warranties of the Loan Parties set forth herein, the Loan Parties, each Lender
party hereto, the Administrative Agent, the Swing Line Lender and the L/C Issuer
hereby agree that on the Amendment Effective Date (as defined below), the Credit
Agreement shall be amended as follows:

(a) The following defined terms set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

“ “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

1



--------------------------------------------------------------------------------

Applicable Rate

 

Pricing

Level

  

Consolidated Total

Leverage Ratio

   Commitment
Fee     Eurocurrency
Rate +, Peso
Rate +, Letters of
Credit +     Base Rate +  

1

   <0.50:1      0.25 %      1.50 %      0.50 % 

2

   >0.50:1 but <1.00:1      0.30 %      1.75 %      0.75 % 

3

   >1.00:1 but <1.50:1      0.40 %      2.00 %      1.00 % 

4

   >1.50:1 but <2.00:1      0.40 %      2.25 %      1.25 % 

5

   >2.00:1 but <2.50:1      0.50 %      2.50 %      1.50 % 

6

   >2.50:1      0.50 %      3.00 %      2.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 6 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Second Amendment Effective Date through the date that a Compliance
Certificate is required to be delivered pursuant to Section 6.02(a) for the
first full fiscal quarter ending after the Second Amendment Effective Date shall
be based on Pricing Level 6.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”

“ “Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock or shares in
the share capital of (or other ownership or profit interests in) such Person,
all of the securities convertible (including the 2014 Convertible Notes) into or
exchangeable for shares of capital stock or shares in the share capital of (or
other ownership or profit interests in) such Person or a cash value equivalent
to such shares (or other ownership or profit interests) or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.”

“ “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of

 

2



--------------------------------------------------------------------------------

any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that
neither any agreements or arrangements related to a Permitted Convertible
Indebtedness Call Transaction nor any share forward purchase contract or similar
contract with respect to the Equity Interests of Holdings entered into to
consummate any repurchase of Equity Interests permitted by Section 7.06 shall be
deemed to be a Swap Contract.”

(b) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order therein:

“ “2014 Convertible Notes” means the Convertible Senior Notes due 2019 issued
pursuant to that certain Indenture, dated on or about the date hereof, by and
among Holdings and Union Bank, N.A., in its capacity as trustee, as amended,
restated, supplemented or otherwise modified from time to time to the extent not
less favorable in any material respect to the Loan Parties or the Lenders than
as in effect on the Second Amendment Effective Date.”

“ “Permitted Convertible Indebtedness Call Transaction” means any purchase by
Holdings of a call or capped call option (or substantively equivalent derivative
transaction) on Holdings’ common stock in connection with the issuance of the
2014 Convertible Notes or any refinancing, refunding, extension or renewal
thereof as permitted by Section 7.03(k) and any sale by Holdings of a call
option or warrant (or substantively equivalent derivative transaction) on
Holdings’ common stock; provided that the purchase price for the Permitted
Convertible Indebtedness Call Transaction does not exceed the net proceeds from
the 2014 Convertible Notes or any such refinancing, refunding, extension or
renewal thereof permitted by Section 7.03(k), as applicable.”

“ “Second Amendment” means the Second Amendment to Credit Agreement, dated as of
February 3, 2014, among the Borrowers, the Guarantors, the Lenders party
thereto, the Administrative Agent, the Swing Line Lender and the L/C Issuer.”

“ “Second Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Second Amendment.”

(c) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (i) thereof, (ii) replacing the “.” at the
end of subsection (j) thereof with the phrase “; and”, and (iii) inserting as a
new subsection (k) in appropriate alphabetical order therein the following:

“(k) Indebtedness under the 2014 Convertible Notes and any refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and (ii) the terms relating to amortization, maturity
date, collateral (if any) and subordination (if any) of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended.”

 

3



--------------------------------------------------------------------------------

(d) Section 7.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (f) thereof, (ii) replacing the “.” at the
end of subsection (g) thereof with the phrase “; and”, and (iii) inserting as a
new subsection (h) in appropriate alphabetical order therein the following

“(h) the settlement or early termination of any Permitted Convertible
Indebtedness Call Transaction; provided that the sole consideration paid by
Holdings in connection with such settlement or early termination is common stock
of Holdings and cash in lieu of fractional shares (other than, in the case of an
early termination of such Permitted Convertible Indebtedness Call Transaction,
pursuant to customary exceptions to the right of an issuer to settle the
relevant close-out amount, cancellation amount or other similar payment
obligation in shares).”

(e) Section 7.06(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) Holdings may (i) declare or pay cash dividends to its shareholders and
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it so long as both before and immediately after giving pro forma effect to such
transaction or series of related transactions (i) no Default shall then exist,
(ii) the Consolidated Total Leverage Ratio as at the end of the fiscal quarter
of Holdings most recently ended for which financial statements have been
delivered pursuant to Section 6.01 shall not exceed a ratio determined by
subtracting 0.25 from the first number in the maximum ratio permitted for such
fiscal quarter by Section 7.11(b) as set forth in the column titled maximum
Consolidated Total Leverage Ratio and (iii) the Loan Parties shall be in
compliance with Section 7.11(a) as of the end of the fiscal quarter most
recently ended for which financial statements have been delivered pursuant to
Section 6.01;”

(f) Section 7.06 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (c) thereof, and (ii) inserting as new
subsections (e), (f), (g), (h) and (i) in appropriate alphabetical order therein
the following:

“(e) Holdings may purchase, redeem or otherwise acquire for cash Equity
Interests issued by it in an aggregate amount not to exceed $1,500,000,000 with
the cash proceeds of the 2014 Convertible Notes;

(f) (i) any payment of premium by Holdings to a counterparty under a Permitted
Convertible Indebtedness Call Transaction, (ii) any payment in connection with a
Permitted Convertible Indebtedness Call Transaction (x) by delivery of shares of
Holdings’ common stock upon net share settlement thereof or (y) by set-off
and/or payment of an early termination amount thereunder in common stock upon
any early termination thereof and (iii) any payment of cash in lieu of
fractional shares thereunder;

(g) Holdings may pay to the holders of the 2014 Convertible Notes interest
payable pursuant to the terms thereof;

(h) Holdings may honor any conversion request of a holder of the 2014
Convertible Notes (including any payment of cash in connection with such
conversion pursuant to the terms of such 2014 Convertible Notes in an amount not
to exceed the principal amount of

 

4



--------------------------------------------------------------------------------

such 2014 Convertible Notes) and may make cash payments in lieu of fractional
shares in connection with any such conversion, in each case on terms no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms in effect on the date hereof; and

(i) Holdings may refinance, renew, refund or extend the 2014 Convertible Notes
as permitted by Section 7.03(k), and may pay interest, honor any conversion
request (including any payment of cash in connection with such conversion
pursuant to the terms of any such refinancing, renewal, refunding or extension
of the 2014 Convertible Notes in an amount not to exceed the principal amount of
such refinancing, renewal, refunding or extension of the 2014 Convertible Notes)
and make cash payments in lieu of fractional shares upon conversion in respect
of the notes issued pursuant to any such refinancing, renewal, refunding or
extension.”

(g) Section 7.11(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Holdings set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending as of

   Maximum Consolidated
Total Leverage Ratio Each fiscal quarter ended on or prior to
December 31, 2013    2.50 to 1.00 March 31, 2014    3.50 to 1.00 June 30, 2014
   3.50 to 1.00 September 30, 2014    3.50 to 1.00 December 31, 2014    3.50 to
1.00 March 31, 2015 and each fiscal quarter ended thereafter    3.25 to 1.00”

(h) Section 8.01(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(e) Cross-Default. (i) Any Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders ) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided, that this clause (e)(i)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the assets securing such Indebtedness, if such sale or

 

5



--------------------------------------------------------------------------------

transfer is permitted hereunder, and, provided further, that, for the avoidance
of doubt, this clause (e)(i)(B) shall not apply to any honoring permitted
hereunder by Holdings of any conversion request of a holder of the 2014
Convertible Notes or any refinancing, renewal, refunding or extension thereof
permitted by Section 7.03(k); or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Borrower or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
any Borrower or any Subsidiary thereof is an Affected Party (as so defined) and,
in the case of either clause (e)(ii)(A) or (e)(ii)(B), (x) the Swap Termination
Value owed by such Loan Party as a result thereof is greater than the Threshold
Amount and (y) such Swap Termination Value has not been paid or discharged
within 15 days of the incurrence thereof; or”

3. Conditions Precedent. This Amendment shall become effective on the date (the
“Amendment Effective Date”) that each of the following conditions are satisfied
or waived:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (as applicable), and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders party hereto:

(i) counterparts of this Amendment duly executed by (A) each Loan Party and
(B) each Lender party hereto, which shall constitute the Required Lenders
collectively; and

(ii) a certificate signed by a Responsible Officer of Holdings certifying
(A) that the conditions specified in this Section 3 have been satisfied (other
than any such conditions as are subject to the judgment or discretion of the
Administrative Agent or any Lender), (B) both before and immediately following
the consummation of the transactions contemplated by this Amendment, no Default
or Event of Default has occurred and is continuing, (C) the issuance of the 2014
Convertible Notes has occurred as of such date and Holdings has received gross
proceeds therefrom in an aggregate amount of not less than $1,000,000,000, and
(D) a calculation of the Consolidated Total Leverage Ratio as of the last day of
the fiscal quarter of Holdings most recently ended prior to the Amendment
Effective Date for which financial statements have been delivered to the
Administrative Agent, giving pro forma effect to the issuance of the 2014
Convertible Notes.

(b) The representations and warranties of (i) the Borrowers contained in Article
V of the Credit Agreement and (ii) each Loan Party contained in this Amendment
and each other Loan Document or in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (except that any representation or warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date hereof and the Amendment Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation or warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of such earlier date.

 

6



--------------------------------------------------------------------------------

(c) The issuance of the 2014 Convertible Notes shall have been consummated, and
Holdings shall have received gross proceeds therefrom in an aggregate amount of
not less than $1,000,000,000.

(d) Any fees required to be paid on or before the Amendment Effective Date shall
have been paid.

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

(f) The Amendment Effective Date shall have occurred on or before February 7,
2014.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Amendment Effective Date specifying its objection thereto.

Notwithstanding anything to the contrary in the Credit Agreement or herein, the
parties hereto acknowledge that whether or not the Amendment Effective Date
occurs, neither (i) the entry by Holdings into any Permitted Convertible
Indebtedness Call Transaction or any share forward transaction in connection
with the pricing of the 2014 Convertible Notes, nor (ii) any early unwind
payment or other payment made by Holdings pursuant to any such Permitted
Convertible Indebtedness Call Transaction or share forward transaction as a
result of the 2014 Convertible Notes not being issued, in either case, shall
result in any Default under the Credit Agreement.

4. Amendment is a Loan Document. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents shall be deemed to include this Amendment.

5. Reaffirmation of Representations and Warranties. Each Loan Party represents
and warrants as of the date hereof and the effective date of this Amendment that
(i) each of the representations and warranties set forth in the Loan Documents
are be true and correct in all material respects (except that any representation
or warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case are true and correct in all material respects (except that
any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 5, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b) of Section 6.01, respectively, of the
Credit Agreement and (ii) both before and immediately following the consummation
of the transactions contemplated hereby, no Default or Event of Default has
occurred and is continuing.

 

7



--------------------------------------------------------------------------------

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations, including, but not limited to, all guaranty obligations, under the
Loan Documents after giving effect to this Amendment and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge such Loan Party’s obligations under the Loan Documents. The
amendment of the Credit Agreement by this Amendment shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations and the other Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party party to the Security
Agreement (a) affirms that, as collateral security for the payment and
performance in full of all the Secured Obligations (as defined in the Security
Agreement), such Loan Party hereby grants to the Collateral Agent (as defined in
the Security Agreement), for its benefit and for the benefit of the Secured
Parties (as defined in the Security Agreement), a security interest in and
continuing lien on all personal property of such Loan Party, including all of
such Loan Party’s right, title and interest in, to and under the Security
Agreement Collateral (as defined in the Security Agreement) and that each of the
Liens granted in or pursuant to the Loan Documents are valid and subsisting and
(b) agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment, the Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10. Governing Law; Service of Process.

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON

 

8



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

HERBALIFE LTD., a Cayman Islands exempted company incorporated with limited
liability, as Holdings By:  

/s/ John DeSimone

Name:   John DeSimone Title:   Chief Financial Officer HERBALIFE INTERNATIONAL,
INC., a Nevada corporation, as the Company By:  

/s/ John DeSimone

Name:   John DeSimone Title:   Chief Financial Officer HERBALIFE INTERNATIONAL
LUXEMBOURG S.Á.R.L., a Luxembourg private limited liability company, as a
Borrower By:  

/s/ Helene Dekhar

Name:   Helene Dekhar Title:   Managing Director By:  

/s/ Grant Hatrick

Name:   Grant Hatrick Title:   Managing Director HERBALIFE INTERNATIONAL OF
AMERICA, INC., a Nevada corporation, as a Guarantor By:  

/s/ John DeSimone

Name:   John DeSimone Title:   Chief Financial Officer

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HERBALIFE INTERNATIONAL COMMUNICATIONS, LLC, a California limited liability
company, as a Guarantor By:  

/s/ John DeSimone

Name:   John DeSimone Title:   Chief Financial Officer HERBALIFE TAIWAN, INC., a
California corporation, as a Guarantor By:  

/s/ James Berklas

Name:   James Berklas Title:   VP & Assistant Corporate Secretary HERBALIFE
INTERNATIONAL DO BRASIL, LTDA., a corporation dually organized in Brazil and
Delaware, as a Guarantor By:  

/s/ Michael O. Johnson

Name:   Michael O. Johnson Title:   President HERBALIFE KOREA CO., LTD., a
corporation dually organized in Korea and Delaware, as a Guarantor By:  

/s/ Michael O. Johnson

Name:   Michael O. Johnson Title:   President HERBALIFE INTERNATIONAL OF EUROPE,
INC., a California corporation, as a Guarantor By:  

/s/ Jim Berklas

Name:   James Berklas Title:   SVP & Assistant Corporate Secretary

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WH INTERMEDIATE HOLDINGS LTD.,

a Cayman Islands exempted company incorporated
with limited liability, as a Guarantor

By:  

/s/ John DeSimone

Name:   John DeSimone Title:   Chief Financial Officer

 

WH LUXEMBOURG HOLDINGS S.À.R.L.,

a Luxembourg corporation, as a Guarantor

By:  

/s/ Helene Dekhar

Name:   Helene Dekhar Title:   Managing Director By:  

/s/ Grant Hatrick

Name:   Grant Hatrick Title:   Managing Director

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Alan Tapley

Name:   Alan Tapley Title:   Vice President

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Weihua Cheng

Name:   Weihua Cheng Title:   Vice President

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Brian Anderson

Name:   Brian Anderson Title:   Vice President

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A. By:  

/s/ Eric Seltenrich

Name:   Eric Seltenrich Title:   Senior Vice President

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Ling Li

Name:   Ling Li Title:   Vice President

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., N.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as a Lender By:  

/s/ Gillian Dickson

Name:   Gillian Dickson Title:   Executive Director By:  

/s/ Deborah Dias

Name:   Deborah Dias Title:   Executive Director

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender By:  

/s/ David J. Stassel

Name:   David J. Stassel Title:   Vice President

[Signature Page to Second Amendment to Credit Agreement]